Order entered September 23, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00309-CR

                       PATRICK DARNELL LAWRENCE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F08-73515-S

                                           ORDER
         The Court GRANTS counsel’s September 22, 2014 motion to file an amended Anders

brief. We ORDER the amended brief received on September 22, 2014 filed as of the date of this

order.

         We STRIKE the brief received on August 22, 2014 and filed on August 26, 2014.

         On August 26, 2014, we ordered the Dallas County District Clerk to file, within fifteen

days, a supplemental record containing: (1) the trial court’s docket sheet; (2) the December 29,

2009 plea agreement form; (3) the December 29, 2009 judicial confession; (4) the trial court’s

December 29, 2009 order of deferred adjudication and conditions of community supervision; (5)

the State’s January 18, 2011 motion to withdraw its motion to revoke or its motion to proceed to

adjudication; and (6) the February 14, 2014 plea agreement form. To date, we have not received
the supplemental clerk’s record, nor has the district clerk’s office communicated with the Court

regarding the delay in filing the supplemental record.

         Accordingly, we ORDER Gary Fitzsimmons, Dallas County District Clerk, to file,

within TEN DAYS of the date of this order, a supplemental record containing the items listed

above.

         Appellant’s pro se response to the amended Anders brief is due by DECEMBER 10,

2014.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Andy Chatham, Presiding Judge, 282nd Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; and to counsel for all parties.

         We DIRECT the Clerk to send a copy of this order and the amended Anders brief to

Patrick Lawrence, TDCJ No. 01914343, Sanchez State Jail, 3901 State Jail Road, El Paso, Texas

79938-8456.

                                                      /s/       ADA BROWN
                                                                JUSTICE